Citation Nr: 0503555	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to October 18, 2000 
for the grant of a total rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was received at the RO on October 18, 
2000.  

2.  In a March 2002 rating decision, the RO granted service 
connection for PTSD evaluated at 50 percent disabling 
effective October 18, 2000, date of receipt of claim.

3.  In an April 2003 rating decision, the RO increased the 
veteran's evaluation for PTSD to 100 percent effective 
October 18, 2000.  


CONCLUSION OF LAW

The criteria for an effective date, prior to October 18, 
2000, for the grant of a 100 percent rating for PTSD were not 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and November 2002, as well as 
by the discussion in the September 2003 statement of the case 
(SOC).  By means of these documents, the veteran was told of 
the requirements to establish an earlier effective date, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the March 2002 and April 2003 RO decisions.  Therefore, 
there are no defects with respect to the timing of the VCAA 
notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  The veteran's 
attorney reported that there were records at the VA medical 
facilities in Denver and Pueblo, Colorado.  These records 
were obtained,  There is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran's attorney argues that VA should have 
obtained a retrospective medical opinion or examination to 
determine if an increase in disability was factually 
ascertainable in the year prior to the assigned effective 
date.  The Board notes that VA examinations are authorized 
when the medical evidence accompanying a claim for disability 
compensation or pension is not adequate for rating purposes.  
38 C.F.R. § 3.326(a) (2004).  Even if such an examination 
revealed that he met the criteria for a 100 percent rating 
for PTSD during the year prior to October 18, 2000, the 
report of such an examination would be of no evidentiary 
value as it would not have been in the record prior to the 
date of his claim.  Accordingly, such an examination will not 
be scheduled. Therefore, the Board concludes that no further 
assistance to the veteran is required.



Earlier Effective Date

On October 18, 2000, VA received the veteran's claim alleging 
entitlement to service connection for PTSD.  After reviewing 
the evidence of record, the RO granted the claim in March 
2002 and assigned a 50 percent rating, effective October 18, 
2000.  The veteran disagreed with the rating and the RO 
granted a total rating of 100 percent in April 2003.  An 
effective date of October 18, 2000 was assigned.  The veteran 
contends that the rating should be effective in 1999, one 
year prior to the date of filing. 

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  In cases involving a claim for an 
increased evaluation, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

In essence, the veteran and his attorney contend that the 
veteran should receive an effective date of 1 year prior to 
October 18, 2000 based on evidence that he had symptoms 
associated with his PTSD at that time.  

A careful review of the claims folder shows that the veteran 
separated from service in October 1971.  There is no evidence 
that the veteran submitted a formal or informal claim of 
entitlement to service connection for PTSD prior to October 
18, 2000.  Further, treatment and complaints of PTSD are 
documented in VA records dating back to November 6, 2000 and 
the first diagnosis of PTSD was in November 2000.

Under the facts of this case there is no evidence of record 
that the veteran filed an informal claim or sought 
compensation benefits in relation to his PTSD until his 
written claim in October 18, 2000.  Consequently, the 
evidence record does not allow for an earlier effective date 
for VA compensation prior to October 18, 2000, the date of 
the receipt of the claim.  Accordingly, the benefit sought on 
appeal is denied.




ORDER

Entitlement to an effective date prior to October 18, 2000 
for the assignment of a 100 percent rating for PTSD has not 
been established, and the appeal is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


